DETAILED ACTION
Claims 1-7, 9, 11-17, 19, 21-22, 24 and 26 were rejected in the Office Action mailed 01/28/2022. 
Applicant filed a response 05/18/2022, amended claims 1-7, 9, 11-17, 19, 21-22, 24 and 26, and added claim 27. 
Claims 1-7, 9, 11-17, 19, 21-22, 24 and 26-27 are pending. 
Claims 1-7, 9, 11-17, 19, 21-22, 24 and 26-27 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
It is suggested to delete "in" in claim 6, line 1.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “wherein no mineral basis is added…”. In light of the Specification, which discloses “the may be selected from, for example, ammonium hydroxide and urea that are free of minerals” (Specification, [66]), the examiner interprets “no mineral basis” as “no mineral bases” in claim 1, line 12. This interpretation is speculative. Clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 11 claims “the base is added by forming the base in situ by the addition of urea to the biomass” which was not described in the specification in such a way as to reasonable convey to one of ordinary skill in the art. 
The instant specification teaches “Other bases found in biological systems may also be used, including ammonia, ammonium hydroxide, urea, or other forms of nitrogen that can form hydroxyl groups when dissolved in water.” but does not teach the language of amended claim 11. 
Clarification is needed on where this amendment is supported in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-16, 19, 22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rejei, et al. (WO 2016/130494 A1; hereinafter Rejei), in view of Ladisch et al. (US 5,846,787 A; hereinafter Ladisch) and Stover et al. (WO 2011/112737 A2; hereinafter Stover), in view of evidence by Biology Dictionary: Fermentation (hereinafter Biology Dictionary).
Regarding claims 1, 2, 7, 12, and 15, Rejei teaches a method for solubilizing a carbonaceous feedstock (Rejei, [00015]; claim 1), wherein the term “carbonaceous feedstock” includes naturally occurring polymeric substances, such as lignin, agricultural wastes, bark, wood, any type of renewable biomass and other products from trees (Rejei, [00048]; claim 20) and wherein a solid carbonaceous material, such as lignocellulosic materials, is solubilized (Rejei, [00058]) (i.e., biomass comprising lignocellulosic polymers), comprising
the step of (a) reacting 100 a mixture of the carbonaceous feedstock with a metal oxide (Rejei, [00060]; claim 1; Figure 1), 
wherein the reaction step 100 is performed at a temperature below about 300 oC, or below about 220 oC, such as in a range of 140 oC to about 270 oC (Rejei, [00090]; claim 12); 
wherein the reaction time for the reaction step 100 can vary from about 1 minute to about 5 hours (Rejei, [00091]; claim 17);
wherein at least one oxidizing agent is optionally added (Rejei; [00086]; claim 9) and heated steam may be introduced into the reaction in reaction step 100 for providing heat to the mixture (Rejei, [00089]) (i.e., treating with at least one oxidizing agent and steam);
wherein the reaction step 100 may be performed in a reaction vessel wherein there are three phases: gas (oxygen/air and/or steam), liquid (water/solubilizing agent) and solid (carbonaceous feedstock and metal oxide) (Rejei, [000105]) (i.e., mixture of carbonaceous feedstock and water).
Rejei further teaches wherein an acidic or approximately neutral pH, e.g. 6-8 or 6.5-7.5, may be used, which may not require the use of mineral base (Rejei, [000116]), and wherein a solubilizing agent can be used in the reaction step 100, wherein examples of suitable solubilizing agents include ammonium hydroxide (Rejei, [00095]) (i.e., ammonium hydroxide can be used, which is not a mineral base), and wherein the product of reaction step 100 may be subject to microbial digestion, wherein at least one enzyme may also be added to the microbial digester (Rejei, [000133]; [000140]). 
As set forth in MPEP 2144.05, in the case where the claimed temperature range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 	

Regarding claim 1, Rejei does not explicitly disclose (a) maintaining the pH of the mixture in a range of from pH 4.5 to pH 7.5 for the duration of treating step (a) by adding a base to the mixture, and (b) periodically measuring a pH of the mixture for a duration of treating step (a), as presently claimed.
With respect to the difference (a), Ladisch teaches processes for pretreating cellulosic materials in liquid water by heating the materials in liquid water at a temperature of about 160o C to about 220o C (Ladisch, abstract; col. 2, lines 30-40), wherein the temperature is held for up to about 5 hours (Ladisch , col. 5, lines 25-31), wherein cellulosic material can be derived from plant biomass such as wood and agricultural products (Ladisch, col. 3, lines 64-67), wherein the temperature can be rapidly decreased by flashing of a measure amount of steam (Ladisch, col. 5, lines 37-40) (i.e., steam is present), wherein cellulosic material thus pretreated is thereafter contacted with a cellulase enzyme (col. 2, line 42-44) and
wherein throughout the period that the pretreatment medium is above 160o C, it is important that its pH be maintained in the range of about 5 to about 8, wherein it is often necessary to initiate pH control in the pretreatment medium, wherein such pH control can be achieved using suitable basic agents, for example ammonium hydroxide, wherein such basic materials are periodically added during the heating period to maintain the pH in the desired range (Ladisch, col. 4, line 57 – col. 5, line 8; col. 3, lines 31-42).
As Ladisch expressly teaches, it is important that its pH be maintained in the range of about 5 to about 8 so as to avoid acid or base catalyzed reactions which significantly chemically alter the cellulose, and to avoid autohydrolysis of the cellulose (Ladisch, col. 4, lines 57-61; col. 5, lines 5-8; abstract).
Ladisch is analogous art, as Ladisch is drawn to a process for pretreating cellulosic materials in liquid water by heating the materials while maintaining the pH of the reaction medium (Ladisch, abstract).
In light of the motivation of using basic agents to maintain the pH taught in Ladisch, it therefore would have been obvious to one of ordinary skill in the art to incorporate the maintaining the pH in the range of about 5 to about 8 of Ladisch by using the ammonium hydroxide of Rejei in the method of Rejei, in order to avoid acid or base catalyzed reactions or autohydrolysis of the carbonaceous feedstock, and thereby arrive at the claimed invention.

With respect to the difference (b), Stover teaches a process for pretreatment of a feedstock, wherein the pH of the pretreatment is within the range of from about 4.0 to about 9.5 (Stover, abstract; [0010]; [0029]), wherein various wastes, feedstocks, or combinations of various feedstocks, etc. (e.g., biomass, materials containing lignocellulose, etc.), such as lignocellulosic feedstocks are utilized (Stover, [0014]; [0024]), wherein enzymes can be used (Stover, [0026]), and 
wherein the pH is periodically measured (Stover, [0055]; [0010]).
As Stover expressly teaches, the pH is periodically measured and checked to determine whether the measured parameter is within the selected operating range, wherein when the measured parameters remain within the selected ranges, no adjustments are made, and wherein when the measured parameters fall outside the selected operating ranges, operational process control changes are required (Stover, [0055]; [0010]).
Stover is analogous art, as Stover is drawn to a process for pretreatment of a feedstock (Stover, abstract; [0010]; [0029]), wherein lignocellulosic feedstocks are utilized (Stover, [0014]; [0024]) and wherein the pH is periodically measured (Stover, [0055]; [0010]).
In light of the motivation of monitoring the pH taught in Stover, it therefore would have been obvious to one of ordinary skill in the art to incorporate the periodically measuring the pH of Stover in the method of Rejei in view of Ladisch, in order to determine whether the pH is outside of the operating range and when the basic materials should be periodically added, and thereby arrive at the claimed invention.

Regarding claim 3, Rejei further teaches wherein the term “carbonaceous feedstock” includes naturally occurring polymeric substances, such as agricultural wastes, bark, wood, any type of renewable biomass and other products from trees (Rejei, [00048]; claim 20).
However, Rejei does not explicitly disclose wherein the biomass comprising lignocellulosic polymers is selected from the group consisting of corn stover, corn cobs, palm tree empty fruit bunches, sugar cane bagasse, straw from grain crops, hay, wood waste from thinnings of deciduous and conifer forestry, sawdust from lumbering and furniture making, guayule residuals after natural rubber extraction, waste paper and cardboard, as presently claimed. 
With respect to the difference, Ladisch further teaches wherein cellulosic material can be derived from plant biomass such as wood and agricultural products, sugar cane bagasse, and the like, and waste newsprint (i.e., waste paper) (Ladisch, col. 3, line 64 – col. 4, lines 6).
In light of the disclosure of Ladisch of the equivalence and interchangeability of using wood as disclosed in (Rejei, [00048]; claim 20), with sugar cane bagasse and waste newsprint (i.e., waste paper) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use sugar cane bagasse or waste newsprint as the carbonaceous feedstock in Rejei in view of Ladisch and Stover, and thereby arrive claimed invention.

Regarding claims 4 and 5, Rejei further teaches wherein at least one oxidizing agent is added to reaction step 100 for oxidizing the carbonaceous feedstock, 
wherein the oxidizing agent may be selected from air, oxygen-enriched air, oxygen, ozone, permanganates, carbon dioxide, nitrous oxide, perchlorates, superoxides, chlorates, peroxides, hypochlorites, and nitrates (Rejei, [00086]).

Regarding claim 6, Rejei further teaches wherein multiple reactions may occur during the reaction step 100, including oxidization, depolymerization, and solubilization (Rejei, [00089]; [00060]), wherein “solubilizing” or “solubilized” refers to a process whereby high molecular weight hydrocarbon molecules that comprise lignocellulosic materials or other carbonaceous material are reduced to much smaller hydrocarbon molecules or compounds by the application of one or more oxidizing agent that can cleave carbon bonds and other chemical bonds of the high molecule weight hydrocarbon molecules and react with the oxidizing agent to form smaller and water soluble hydrocarbon molecules (Rejei, [00058]), 
wherein one goal of the present invention is not to over-oxidize the carbonaceous feedstock, and therefore the type, amount and rate of addition of the oxidizing agent being used should be  consistent with this goal (Rejei, [00086]; [000106]).
	
Although there are no explicit disclosures on the weight ratio of oxygen introduced by the at least one oxidizing agent during reaction step 100 to carbon in the carbonaceous feedstock, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of oxidizing agent, including over the amounts presently claimed, in order to sufficiently solubilize but not to over-oxidize the carbonaceous feedstock, and thereby arrive at the claimed invention.  
	

Regarding claim 9, Rejei in view of Ladisch and Stover further teaches wherein the reaction time for the reaction step 100 can vary from about 1 minute to about 5 hours (Rejei, [00091]; claim 17), wherein throughout the period that the pretreatment medium is above 160o C, it is important that its pH be maintained in the range of about 5 to about 8 (Ladisch, col. 4, lines 57-60), and wherein the pH is monitored during pretreatment and periodically measured to determine whether the pH is within a predetermined range (Stover, [0055]; [0010]).
While Rejei in view of Ladisch and Stover does not explicitly disclose wherein the pH is measured once every second to once every hour and the pH is measured at least 2 times during the treating step (a), it would have been obvious to one of ordinary skill in the art that the frequency and number of times the pH is measured would overlap with that presently claimed, in order to periodically measure and maintain the pH in the predetermined range throughout the reaction step 100, and thereby arrive at the claimed invention. 

Regarding claim 13, Rejei further teaches wherein examples of suitable solubilizing agents include ammonium hydroxide (i.e., base), wherein the solubilizing agent comprises at least 1 wt% or at least 5 wt% of the mixture fed to the heating step (Rejei, [00095]-[00096]), 
wherein the carbonaceous feedstock (i.e., biomass comprising lignocellulosic polymers) content in the mixture may be less than about 40% by weight or at or below about 25% by weight (Rejei, [00099]) (i.e., solubilizing agent added is at least 2.5 wt% based on the dry weight of the carbonaceous feedstock; 100 × 1 wt% / 40 wt% = 2.5 wt%).
As set forth in MPEP 2144.05, in the case where the claimed amount of the base added range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 14, Rejei further teaches wherein the reaction step 100 may also be performed under a positive pressure at saturated steam pressure or slightly higher (Rejei, [00090]).
However, Rejei does not explicitly disclose wherein an amount of the steam used in the treating step (a) is from 0.1 to 0.5 wt.%, based on a dry weight of the biomass comprising lignocellulosic polymers. 
With respect to the difference, Ladisch further teaches wherein pressures are maintained to minimize vapor formation (Ladisch, col. 4, lines 29-50) (i.e., a small amount of steam would be generated, which would encompass the claimed range of an amount of steam used the treating step (a) is from 0.1 to 0.5 wt.%, based on a dry weight of the biomass comprising lignocellulosic polymers). 
As Ladisch expressly teaches, wherein the reaction vessel will generally be equipped to operate under pressures sufficient to substantially maintain the water in a liquid state throughout the pretreatment process, i.e. to prevent any substantial formation of water vapor, and to avoid any explosive decompression of the cellulosic materials employed, wherein operating pressures at or above the saturation pressure of water are thus contemplated for use (Ladisch, col. 4, lines 29-37). 
In light of the motivation of using a pressure maintained to minimize vapor formation taught in Ladisch, it therefore would have been obvious to one of ordinary skill in the art to incorporate operating pressures at or above the saturation pressure of water of Ladisch in the method of Rejei in view of Ladisch and Stover, in order to avoid any explosive decompression of the carbonaceous feedstock, and thereby arrive at the claimed invention.

Regarding claim 16, Rejei further teaches wherein the reaction step 100 may be performed under a positive pressure, such as a pressure in a range of from about 200 psia to about 1230 psia (i.e., about 1378.95 KPa to about 8480.55 KPa) (Rejei, [00090]).
As set forth in MPEP 2144.05, in the case where the claimed pressure range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claims 19 and 27, Rejei further teaches the step of (a) reacting 100 a mixture of the carbonaceous feedstock with a metal oxide (Rejei, [00060]; claim 1; Figure 1), 
wherein the metal oxide can be an oxide of a transition metal, wherein examples of suitable metals include, but are not limited to, Fe, Cu, Ni, V, Co, Zr, Rh, Pt, Pd, and so on (i.e., iron, copper, nickel, vanadium, cobalt, zirconium, rhenium, platinum, and palladium) (Rejei, [00064]; [00017]);
and wherein a catalyst may optionally be added to the reaction step 100, wherein the catalyst may be selected from water insoluble metals, transition metals, and precious metals, and salts thereof, wherein examples of the metals include nickel, cobalt, platinum, palladium, rhenium, copper, vanadium, zirconium, ruthenium, and iron (Rejei, [000100]). 

Regarding claims 22 and 24, Rejei further teaches wherein the product of reaction step 100 may be subjected to microbial digestion 400, wherein these products may be introduced to a microbial digester (Rejei, [000133]; [00032]; Fig. 1), 
wherein the microbial digester may be either an aerobic digester or an anaerobic (i.e., absent of oxygen) digester, or a combination of the two, wherein the microbial digester may contain microbes in the form of a single species or strain of a microorganism, multiple species or strains of microorganisms or a microorganism consortium, wherein these microorganisms are used to digest the solubilized carbonaceous materials to other products of interest, including gases and liquids such organic acids and alcohols (Rejei, [000135]-[000136]), which is fermentation as evidenced by Biology Dictionary;
and wherein at least one enzyme may also be added to the microbial digester (Rejei, [000140]), 
wherein the enzymes that are suitable for the present invention may include Cellulases,  Oxidases, Alcohol oxidases, Laccases, Oxidoreductases, Pectinesterases, Glucanases, Acetyl xylan esterase, Esterases, Alpha-L-arabinofuranosidase, Beta-galactosidase, Beta-glucosidase, Alpha amylase, Glucosidases, Alpha-L-rhamnosidases, Bacterial alpha-L-rhamnosidase, and Peroxidases (Rejei, [000141]).

The instant specification teaches wherein suitable hemicellulases include β-glucanases, acetylxylan esterase, acetylgalactan esterase, acetyl mannan esterase, feruloyl esterase, glucuronoyl esterase, a-L-arabinofuranosidase, β-galactosidase, coniferin beta-glucosidase, a-amylase, glucan 1,4-a-glucosidase, a- rhamnosidase, lignin peroxidase, Mn peroxidase, aryl-alcohol oxidase, glyoxal oxidase, and carbohydrate oxidases (Specification, [122]). 
Therefore, enzymes of Rejei read on the hemicellulase as claimed in claims 22 and 24. 

Regarding claim 26, , Rejei further teaches wherein the product of reaction step 100 may be introduced to a microbial digester (Rejei, [000133]; [00032]; Fig. 1), 
wherein the microbial digester may be either an aerobic digester or an anaerobic (i.e., absent of oxygen) digester, or a combination of the two, wherein microorganisms are used to digest the solubilized carbonaceous materials to other products of interest, including gases and liquids such organic acids and alcohols (Rejei, [000135]-[000136]), which is fermentation as evidenced by Biology Dictionary; 
wherein the microorganisms may include fungi, bacteria, and combinations thereof (Rejei, [000138]);
and wherein at least one enzyme may also be added to the microbial digester (Rejei, [000140]), 
wherein the enzymes that are suitable for the present invention may include Bacterial alpha-L-rhamnosidase (i.e., hemicellulase produced by bacteria) (Rejei, [000141]).


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rejei in view of Ladisch and Stover as applied to claim 1 above, and further in view of Burke et al. (US 2009/0098618 A1; hereinafter Burke).
Regarding claim 11, Rejei further teaches wherein the method can solubilize high molecular weight, insoluble carbonaceous molecules in the carbonaceous feedstock to provide lower molecular weight hydrocarbons, wherein these relatively lower molecular weight hydrocarbons are soluble and may be further converted to valuable chemicals by microorganisms (Rejei, [00060]; [00058]), such as alcohols (Rejei, [000136]);
wherein examples of suitable solubilizing agents include sodium hydroxide, potassium hydroxide, ammonium hydroxide, or any mixture of these (Rejei, [00095]).
However, Rejei does not explicitly disclose wherein the base is added by forming the base in situ by addition of urea to the biomass comprising lignocellulosic polymers, as presently claimed.
With respect to the difference, Burke teaches a method for treating a lignocellulosic feedstock to breakdown cellulose and hemicellulose in the feedstock into monomeric sugars, which may be fermented to produce alcohol (Burke, abstract; [0019]), wherein the lignocellulosic feedstock may be derived from trees and preferably comprises agricultural residues and wood biomass (Burke, [0026]) and 
wherein the pH is adjusted using a base stream, wherein the pH is adjusted to be between about 4.5 to about 5.4, wherein the base stream comprises potassium hydroxide, sodium hydroxide, ammonium hydroxide, and/or urea (Burke, [0062]).
Burke is analogous art, as Burke is drawn to a method for treating a lignocellulosic feedstock (Burke, abstract; [0019]).
In light of the disclosure of Burke of the equivalence and interchangeability of using potassium hydroxide, sodium hydroxide, and/or ammonium hydroxide as disclosed in Rejei in view of Ladisch and Stover (Rejei, [00095]), with urea as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use urea as the solubilizing agent in Rejei in view of Ladisch and Stover, and thereby arrive claimed invention.

Regarding claim 21, Rejei further teaches wherein the carbonaceous feedstock may be preprocessed (e.g. comminuted) to increase its permeability or available surface area, wherein any method known to a skilled person that is suitable for reducing the particle size of carbonaceous feedstock may be used, for example, physical (e.g., grinding, milling, fracture and the like) can be applied to reduce the size of the particles (Rejei, [00061]). 
However, Rejei does not explicitly disclose a step of preprocessing the biomass comprising lignocellulosic polymers to reduce an average particle size of the biomass comprising lignocellulosic polymers to from 0.2 mm to 12 cm.
With respect to the difference, Burke teaches wherein the size of the components of the lignocellulosic feedstock may be reduced, such as crushed, ground or otherwise modified so as to decrease the average particle size of the material in the feedstock, and the size of the components of the feedstock may be from about 0.05 to about 2 inches (i.e., about 1.27 mm to about 5.08 cm), or from about 0.0625 to about 2 inches (Burke, [0027]-[0028]).
As Burke expressly teaches, the feedstock may be reduced, such as crushed, ground or otherwise modified so as to decrease the average particle size and increase the surface area of the material in the feedstock (Burke, [0028]).
In light of the motivation of using an average particle size of about 0.05 to about 2 inches taught in Burke, it therefore would have been obvious to one of ordinary skill in the art to incorporate the average particle size of the material in the feedstock of Burke in the carbonaceous feedstock of Rejei in view of Ladisch and Stover, in order to increase the surface area of the carbonaceous feedstock particles, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed average particle size range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rejei in view of Ladisch and Stover as applied to claim 1 above, and further in view of Gervais (US 7,189,306 B2; hereinafter Gervais).
Regarding claim 17, Rejei further teaches wherein the reaction time for the reaction step 100 can vary from about 1 minute to about 5 hours (Rejei, [00091]; claim 17).
However, Rejei does not explicitly disclose wherein the treating step (a) has a severity factor in a range of from 2.5 to 4.5, as presently claimed.
With respect to the difference, Gervais teaches a process of treating a lignocellulosic material wherein conditions include a temperature from about 190°C to about 250°C and include hyperbaric oxygen and peroxide, and optionally any suitable catalyst can be used, such as a transition metal catalyst (Gervais, col. 3, lines 41-42; col. 3, line 62 – col. 4, line 1; claims 1 and 4-7), and 
exposing the lignocellulosic material to steam (Gervais, abstract), wherein the steam explosion used in the process of the invention has a Ro (i.e., severity factor) of from about 2.5 to about 3.7 (Gervais, col. 4, lines 54-59; claim 8) (i.e., severity factor within the claimed range of from about 2.5 to about 4.5).
As Gervais expressly teaches, the process conditions of the present invention are aimed at disrupting the lignocellulosic structure and breaking up the long cellulose polymers, producing more polysaccharides and reducing the required amount of cellulase enzymes (Gervais, col. 4, lines 24-27). 
Gervais is analogous art, as Gervais is drawn to a process of treating a lignocellulosic material comprising exposing lignocellulosic material to conditions including hyperbaric oxygen or peroxide (i.e., at least one oxidizing agent) and steam (Gervais, claims 1, 5, and 6). 
In light of the motivation of using the severity factor taught in Gervais, it therefore would have been obvious to one of ordinary skill in the art to incorporate steam with the severity factor of Gervais in the process of Rejei in view of Ladisch and Stover, in order to disrupt the lignocellulosic structure and produce more polysaccharides, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed period of treating and severity factor “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Amendment
In response to the drawings, specification, and amended claims 1-7, 9, 11-17, 19, 21-22, 24, and 26, the previous drawing objections, specification objections, claim objections and 35 U.S.C. 112(b) rejections are withdrawn from the record. 
In response to Applicant’s argument regarding the clarity of the language of claim 24, Applicant’s arguments are found persuasive and the 35 U.S.C. 112(b) rejection is withdrawn. 

In response to the amendments, regarding “maintaining the pH of the mixture in a range of from pH 4.5 to pH 7.5 for the duration of treating step (a)…” and “wherein no mineral basis is added to the biomass comprising lignocellulosic polymers” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Kindsigo et al., Degradation of lignins by wet oxidation: model water solutions (hereinafter Kindsigo) in view of Holtzapple et al. (US 5,865,898), hereinafter Holtzapple, as evidenced by The Engineering ToolBox: Water- Saturation Pressure, hereinafter Engineering Toolbox, and Bhadha et al., Bagasse: A Potential Organic Soil Amendment Used in Sugarcane Production (hereinafter Bhadha) would no longer meet the present claims. 
Therefore, the previous 35 U.S.C. 103 rejections over Kindsigo in view of Holtzapple as evidenced by Engineering Toolbox and Bhadha, Kindsigo in view of Holtzapple, as applied to claim 5, further in view of Ahring et al. (US 8,506,716 B2; hereinafter Ahring), as evidenced by Adelaide: What does ppm mean, Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Weil et al., Continuous pH Monitoring During Pretreatment of Yellow Poplar Wood Sawdust by Pressure Cooking in Water, Kindsigo in view of Holtzapple, as applied to claim 1, further in view of McCorquodale (US 4,604,215), Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Gervais (US 7,189,306 B2; hereinafter Gervais), Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Jelks (US 3,939,286), Kindsigo in view of Holtzapple, as applied to claim 22, further in view of Kim et al., Pretreatment of Biomass by Aqueous Ammonia for Bioethanol Production, as evidenced by Rehman et al., Structure-function relationship of extremozymes, and Kindsigo in view of Holtzapple, as applied to claim 22, further in view of Bjerre et al., Pretreatment of Wheat Straw using Combined Wet Oxidation and Alkaline Hydrolysis Resulting in Convertible Cellulose and Hemicellulose, are withdrawn from the record. 
However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Rejei, et al. (WO 2016/130494 A1; hereinafter Rejei), in view of Ladisch et al. (US 5,846,787 A; hereinafter Ladisch) and Stover et al. (WO 2011/112737 A2; hereinafter Stover), in view of evidence by Biology Dictionary: Fermentation (hereinafter Biology Dictionary), as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/12/22